918 F.2d 1476
1991 A.M.C. 905
INTERPOOL LIMITED, Plaintiff-Appellant,v.CHAR YIGH MARINE (PANAMA) S.A., Defendant-Appellee.
No. 87-6643.
United States Court of Appeals,Ninth Circuit.
Nov. 28, 1990.

Before WALLACE, CANBY and TROTT, Circuit Judges.

ORDER

1
The panel in this case has voted to amend its December 4, 1989 opinion, 890 F.2d 1453, as follows:


2
At page 1454, the fourth sentence of the first full paragraph shall read:


3
Char Yigh obtained virtually all of this amount in loans from SB General Leasing (Hong Kong) Co., Ltd., ("SBGL Hong Kong"), a Hong Kong corporation, and a ship financing subsidiary of a member of the Sumitomo Bank group.


4
At page 1454, the fifth sentence of the first full paragraph shall read:


5
SBGL Hong Kong made roughly a 300,000,000 yen bridge loan to Char Yigh in order to enable Char Yigh to make a down payment on the C.C. San Francisco.


6
At page 1454, the sixth sentence of the first full paragraph shall read:


7
And, upon delivery of the vessel, SBGL Hong Kong loaned Char Yigh another 3,605,000,000 yen so that purchase might be completed.


8
Thereafter in the opinion, the phrase "SBG Leasing" shall be changed each time it appears to "SBGL Hong Kong."


9
With the opinion so amended, the panel has voted unanimously to deny the petition for rehearing and to reject the suggestion for rehearing en banc.


10
The full court has been advised of the suggestion for en banc rehearing, and no judge of the court has called for a vote on the issue.  Fed.R.App.P. 35(b).


11
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.